Title: William Nelson to Thomas Jefferson, 19 June 1809
From: Nelson, William
To: Jefferson, Thomas


          Dear Sir  Westover June 19th 1809
           Your power and disposition to give information and assistance to others in various ways must be my apology for obtruding this address upon you in your retirement—If this were not sufficient, your former acquaintance with Colo Byrd, and the kindness you have shewn on other occasions in informing Mrs Byrd of the situation of some property to which the estate was entitled, would justify my troubling you on this occasion—
           Mrs Byrd lately observed in the “Argus” published in Richmond, and an advertizement signed “James Irwin,” directed “to all Officers and Soldiers, or their legal representatives, who served in the regiment called “Virga Blues” commanded by the late Genl (then Colo) Geo. Washington, from the year 1754 to 1764, and all those who served in the corps called the 60th regiment Royal Americans commanded by Colo Henry Bouquet; and also all those who served in the Pennsylvania-Provincials” (which are enumerated). Notice is thereby given that they are entitled to a valuable bounty of Crown-land, by virtue of the King of England’s proclamation, dated the 7th October, 1793. (This probably ought to be 1763)—Applications are to be made before the 15th of July next.
          Colo Byrd, (as Mrs Byrd informs me) had went into the Army in 1756, and had the Command of the 2d Virginia Regiment untill it was disbanded, she thinks, in the year 1758.  Colo Washington had the command of the first Virginia-Regiment—He married and retired, Mrs B says—She adds that the Virginia-Assembly, she believes, at the requisition of the King, and the Commander in Chief (Sir Jeffy Amherst I think) raised another Regiment called the Virginia-Regiment, chiefly composed of the Officers and Soldiers, who had served in the first Regiments. Colo Byrd was appointed to the command of this Regiment  & served untill it was disbanded.
          Can you inform us, my dear Sir, what why Colo B’s Regiment is omitted in from those to whom the Notice is directed?
          Is the Bounty now to be paid in Land confined to inferior-Officers?
          And
          Do you suppose that Colo B’s representatives have a right to any part of this Bounty?
           It is well known to you that they have recd a Bounty in Land under the King of England’s Proclamation. It is probable that Genl Washington had also, & others mentioned in the advertizement—
          
          If therefore this be an additional Bounty, and the Colonels are included in it, Colo B’s representatives may probably be entitled.
          As soon as your leisure from more important concerns will permit, I beg the favor of you to let me hear from you by a letter directed to me at Wmsburg—
          I am, with all possible Respect, & esteem, Dr Sir, Yr obedt St Wm Nelson
        